DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/26/2022 and 10/31/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Response to Amendment
Claim 9 is added.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant argues that the voltage of the circuit is not a “result effective variable” and that “despite the bare mention in Haines of the existence of 277 volt circuits (Haines, Technical Background para. 0007), the description does not include any detail whatsoever of a 277 volt circuit, and thus does not address the unique needs of a 277 volt lighting system”. However, as the applicant notes in the arguments, 277 volt circuits are well-known. This evident from the Technical Background of Haines. The damage that can result from the loss of a neutral connection in a 277 volt circuit is also well-known. 277 volt lighting systems are also well-known. Setting the voltage of the circuit to a well-known voltage in order to power a well-known type of circuit is result effective and is therefore a result effective variable. Applicant further argues limitations in the specification “As described in the specification at paragraph 0023: The voltage of the main power line AC_L is sampled by a voltage sensing circuit and compared to a reference voltage. If the sampled voltage is above the reference voltage, the circuit changes states, causing an output to the load disconnect relay that opens the relay. For example, a TL431 circuit may change states and drive circuitry. As further described in the specification, "[b]y setting the acceptable level to reconnect the LED light a percentage below the over voltage limit that triggered the disconnect prevents flickering of the light that may occur if a single limit were to trigger both disconnect and reconnect. See paragraph 0028”, these limitations are not in the claims and are therefore moot. Finally, applicant argues that claim 1 “further recites that ‘the first and second reference voltages differ by a predetermined percentage,’ a feature noted favorably in the Examiner’s Statement of Reasons for Allowance in the parent case”. However, “predetermined percentage” is not claimed in any of the claims. Instead, the claims include the limitation “predetermined amount” which is a broader term than “predetermined percentage”. While it is correct that the percentage was noted favorably in the parent case, amending the claims to include the percentage would render them identical to the claims in the parent case and would therefore be subject to USC 101 statutory double patenting. Therefore, this is not persuasive.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a predetermined percentage” in lines 12-13 of the claim. This means “a predetermined percentage amount” as indicated in the interview with Derek Jardieu.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 2009/0180229 (hereinafter “Lee”) and further in view of Haines et al. U.S. Patent Application 2011/0216453 (hereinafter “Haines”).
Regarding claim 1, Lee teaches a disconnect component for a circuit (refer to fig.21), the disconnect component comprising: an input (i.e. terminals 33 and 34)(fig.21)(refer also to [0044]) receiving a main power line (refer to terminal 33)(fig.21) and a neutral line input (refer to terminal 34)(fig.21) to the disconnect component (refer to relay 30)(fig.21) from the circuit (implicit); an output (refer to rectification circuit 50)(figs.3+21) including a main output line (implicit) and a neutral line output (implicit), wherein the main output line and the neutral line output are configured to provide a voltage to a load (implicit); a voltage sensing circuit (i.e. voltage detection module 31)(fig.21) configured to monitor a voltage on the main power line (refer to [0041]) and to operate in a first state when the monitored voltage on the main power line is below a first reference voltage (refer to steps 401-403)(fig.26A) and to operate in a second state when the monitored voltage on the main power line is above a second reference voltage (refer to steps 404-407)(figs.26A+B), wherein the first and second reference voltages differ by a predetermined amount (implicit); and a coupling component (i.e. relay 30)(fig.21) configured to: couple the main power line to the main output line (implicit); decouple the main power line from the main output line (implicit) when the voltage sensing circuit changes operation from the first state to the second state (refer to step 405)(fig.26A); and re-couple the main power line to the main output line (implicit) when the voltage sensing circuit changes operation from the second state to the first state (refer to step 409)(fig.26B), however Lee does not teach wherein the circuit is a 277 volt circuit and the coupling component configured to: couple neutral line input to the neutral line output; decouple the neutral line input from the neutral line output; and re-couple the neutral line input to the neutral line output. However, Haines teaches the coupling component configured to: couple the neutral line input to the neutral line output (Refer to circuit interrupter 130)(fig.1); decouple the neutral line input from the neutral line output (Refer to circuit interrupter 130)(fig.1); and re-couple the neutral line input to the neutral line output (Refer to circuit interrupter 130)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnect component of Lee to include the interruption of both the hot and neutral lines of Haines to provide the advantage of completely interrupting the lines so as to prevent any power to flow that could damage the load. However, Lee and Haines do not teach wherein the circuit is a 277 volt circuit. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit be a 277 volt circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnect component of Lee and Haines to provide the advantage of providing the necessary voltage to the load for proper operation.	
Regarding claim 2, Lee and Haines teach the disconnect component of claim 1, further comprising: a low power bias supply (i.e. Haines power supply 108)(fig.1)(i.e. Lee Auxiliary power supply generation module 322)(fig.3)  that includes the input (implicit); and a load disconnect relay that includes the coupling component (i.e. Lee relay 30)(fig.3)(i.e. Haines circuit interrupter 130)(fig.1).
Regarding claim 3, Lee and Haines teach the disconnect component of claim 1, wherein the coupling component comprises at least one switch (i.e. Lee relay 30)(fig.3)(i.e. Haines circuit interrupter 130)(fig.1).
Regarding claim 4, Lee and Haines teach the disconnect component of claim 1, wherein the load comprises a lighting system having components susceptible to damage at a voltage beyond the upper limit voltage (refer to Haines [0009] and [0159]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Haines as applied to claim 4 above, and further in view of Spira et al. U.S. Patent No. 4,350,935 (hereinafter “Spira”).
Regarding claim 5, Lee and Haines teach the disconnect component of claim 4, however they do not teach wherein the lighting system components comprise at least one selected from a group consisting of a power supply, a ballast, and a light emitter. However, Spira teaches wherein the lighting system components comprise at least one selected from a group consisting of a power supply, a ballast, and a light emitter (refer to Ballast 17 and gas discharge lamps 16)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Lee and Haines to include the lighting system of Spira to provide the advantage of protecting a common type of load from overvoltage.
Regarding claim 6, Lee, Haines, and Spira teach the disconnect component of claim 5, wherein the light emitter comprises at least one of at least one of a light emitting diode, a fluorescent light, and a high pressure sodium light (refer to Spira Ballast 17 and gas discharge lamps 16)(fig.2)(refer also to Spira Abstract).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Spira.
Regarding claim 7, Lee teaches a method of protecting a system on a circuit (refer to fig.21), the method comprising: monitoring a voltage (refer to voltage detection module 31)(fig.21) on a main power line (refer to terminal 33)(fig.21); determining whether the voltage is higher than a high voltage limit (refer to step 403)(fig.26A); when the voltage is higher than a high voltage limit, decoupling the main power line from components of the system that are susceptible to damage by the voltage (refer to steps 404 and 405)(fig.26A) and continuing to monitor the voltage on the main power line (refer to steps 406 and 407)(figs.26A+B); determining whether the voltage on the main power line returns to a level a predetermined amount below the high voltage limit (refer to step 407)(fig.26B); and when the voltage on the main power line returns to the level the predetermined amount below the high voltage limit, re-coupling the main power line to the components of the system (refer to step 409)(fig.46B), however Lee does not teach wherein the system is a lighting system on a 277 V circuit. However, Spira teaches wherein the system is a lighting system (refer to Ballast 17 and gas discharge lamps 16)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the lighting system of Spira to provide the advantage of protecting a common type of load from overvoltage. However, Lee and Spira do not teach wherein the circuit is a 277 volt circuit. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit be a 277 volt circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnect component of Lee and Spira to provide the advantage of providing the necessary voltage to the load for proper operation.
Regarding claim 8, Lee and Spira teach the method of claim 7, wherein decoupling the main power line from the components comprises: opening a switch provided between the main power line and the components (refer to Lee relay 30)(fig.3)(refer to Spira series switch 18)(fig.2).
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Haines and Haines Background.
Regarding claim 1, Lee teaches a disconnect component for a circuit (refer to fig.21), the disconnect component comprising: an input (i.e. terminals 33 and 34)(fig.21)(refer also to [0044]) receiving a main power line (refer to terminal 33)(fig.21) and a neutral line input (refer to terminal 34)(fig.21) to the disconnect component (refer to relay 30)(fig.21) from the circuit (implicit); an output (refer to rectification circuit 50)(figs.3+21) including a main output line (implicit) and a neutral line output (implicit), wherein the main output line and the neutral line output are configured to provide a voltage to a load (implicit); a voltage sensing circuit (i.e. voltage detection module 31)(fig.21) configured to monitor a voltage on the main power line (refer to [0041]) and to operate in a first state when the monitored voltage on the main power line is below a first reference voltage (refer to steps 401-403)(fig.26A) and to operate in a second state when the monitored voltage on the main power line is above a second reference voltage (refer to steps 404-407)(figs.26A+B), wherein the first and second reference voltages differ by a predetermined amount (implicit); and a coupling component (i.e. relay 30)(fig.21) configured to: couple the main power line to the main output line (implicit); decouple the main power line from the main output line (implicit) when the voltage sensing circuit changes operation from the first state to the second state (refer to step 405)(fig.26A); and re-couple the main power line to the main output line (implicit) when the voltage sensing circuit changes operation from the second state to the first state (refer to step 409)(fig.26B), however Lee does not teach wherein the circuit is a 277 volt circuit and the coupling component configured to: couple neutral line input to the neutral line output; decouple the neutral line input from the neutral line output; and re-couple the neutral line input to the neutral line output. However, Haines teaches the coupling component configured to: couple the neutral line input to the neutral line output (Refer to circuit interrupter 130)(fig.1); decouple the neutral line input from the neutral line output (Refer to circuit interrupter 130)(fig.1); and re-couple the neutral line input to the neutral line output (Refer to circuit interrupter 130)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnect component of Lee to include the interruption of both the hot and neutral lines of Haines to provide the advantage of completely interrupting the lines so as to prevent any power to flow that could damage the load. However, Lee and Haines do not teach wherein the circuit is a 277 volt circuit. However, the background of Haines teaches wherein the circuit is a 277 volt circuit (refer to Haines [0007]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnect component of Lee and Haines to include the voltage from the background of Haines provide the advantage of providing the necessary voltage to the load for proper operation.
Regarding claim 2, Lee, Haines, and Haines Background teach the disconnect component of claim 1, further comprising: a low power bias supply (i.e. Haines power supply 108)(fig.1)(i.e. Lee Auxiliary power supply generation module 322)(fig.3)  that includes the input (implicit); and a load disconnect relay that includes the coupling component (i.e. Lee relay 30)(fig.3)(i.e. Haines circuit interrupter 130)(fig.1).
Regarding claim 3, Lee, Haines, and Haines Background teach the disconnect component of claim 1, wherein the coupling component comprises at least one switch (i.e. Lee relay 30)(fig.3)(i.e. Haines circuit interrupter 130)(fig.1).
Regarding claim 4, Lee, Haines, and Haines Background teach the disconnect component of claim 1, wherein the load comprises a lighting system having components susceptible to damage at a voltage beyond the upper limit voltage (refer to Haines [0009] and [0159]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Haines, and Haines Background as applied to claim 4 above, and further in view of Spira et al. U.S. Patent No. 4,350,935 (hereinafter “Spira”).
Regarding claim 5, Lee, Haines, and Haines Background teach the disconnect component of claim 4, however they do not teach wherein the lighting system components comprise at least one selected from a group consisting of a power supply, a ballast, and a light emitter. However, Spira teaches wherein the lighting system components comprise at least one selected from a group consisting of a power supply, a ballast, and a light emitter (refer to Ballast 17 and gas discharge lamps 16)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Lee and Haines to include the lighting system of Spira to provide the advantage of protecting a common type of load from overvoltage.
Regarding claim 6, Lee, Haines, Haines Background, and Spira teach the disconnect component of claim 5, wherein the light emitter comprises at least one of at least one of a light emitting diode, a fluorescent light, and a high pressure sodium light (refer to Spira Ballast 17 and gas discharge lamps 16)(fig.2)(refer also to Spira Abstract).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Spira and Haines Background.
Regarding claim 7, Lee teaches a method of protecting a system on a circuit (refer to fig.21), the method comprising: monitoring a voltage (refer to voltage detection module 31)(fig.21) on a main power line (refer to terminal 33)(fig.21); determining whether the voltage is higher than a high voltage limit (refer to step 403)(fig.26A); when the voltage is higher than a high voltage limit, decoupling the main power line from components of the system that are susceptible to damage by the voltage (refer to steps 404 and 405)(fig.26A) and continuing to monitor the voltage on the main power line (refer to steps 406 and 407)(figs.26A+B); determining whether the voltage on the main power line returns to a level a predetermined amount below the high voltage limit (refer to step 407)(fig.26B); and when the voltage on the main power line returns to the level the predetermined amount below the high voltage limit, re-coupling the main power line to the components of the system (refer to step 409)(fig.46B), however Lee does not teach wherein the system is a lighting system on a 277 V circuit. However, Spira teaches wherein the system is a lighting system (refer to Ballast 17 and gas discharge lamps 16)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the lighting system of Spira to provide the advantage of protecting a common type of load from overvoltage. However, Lee and Spira do not teach wherein the circuit is a 277 volt circuit. However, the background of Haines teaches wherein the circuit is a 277 volt circuit (refer to Haines [0007]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnect component of Lee and Spira to include the voltage from the background of Haines provide the advantage of providing the necessary voltage to the load for proper operation. 
Regarding claim 8, Lee, Spira, and Haines Background teach the method of claim 7, wherein decoupling the main power line from the components comprises: opening a switch provided between the main power line and the components (refer to Lee relay 30)(fig.3)(refer to Spira series switch 18)(fig.2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 14, and 15 of U.S. Patent No. 10,594,130 (hereinafter “130”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 14, 16, and 8 of 130 include all of the limitations of claims 1-9 of the instant application, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839